Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2. 	The non-statutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent
the unjustified or improper timewise extension of the “right to exclude” granted by a
patent and to prevent possible harassment by multiple assignees. A non-statutory
double patenting rejection is appropriate where the claims at issue are not identical, but
at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321
(d) may be used to overcome an actual or provisional rejection based on a non-
statutory double patenting ground provided the reference application or patent either is
shown to be commonly owned with this application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. A
terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be
used. Please visit http:/Awww.uspto.gov/forms/. The filing date of the application
will determine what form should be used. A web-based e-Terminal Disclaimer may be
filled out completely online using web-screens. An e-Terminal Disclaimer that meets all
requirements are auto-processed and approved immediately upon submission. For
more information about e-Terminal Disclaimers, refer
to http://www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

3. 	Claim 1-5 are rejected under the judicially created doctrine of obvious-type
double patenting as being unpatentable over claims 1-4 of U.S. Patent 10,826,666, over claims 1-3 of US Patent 10,419,189, 1-8 of US Patent 10,057,035 and 1-8 of U.S. Patent No. 9,755,805 and claim 1-6 of U.S. Patent No. 9,509,477 and claims 1-12 of 8,830,911. 
This is a non-statutory double patenting rejection. Claim 1 of the standing Application is encompassed in claim 1 & 5 of US Patent 10,057,035 and 1 & 5 of U.S. Patent No. 9,755,805 and claim 1 & 4 of U.S. Patent No. 9,509,477 and claim 1, 6, 11 and 12 of Patent No. 8,830,911.
Specifically, claim 1 of the standing application includes the limitations of claim
1 of the US Patent 10,826,666 and US Patent 10,419,189 except “mapping the ACK/NACK information on respective PUSCH of all of the plurality of layers corresponding to the first code word and the second code word,” and “transmitting the mapped ACK/NACK information using the determined amount of resource per layer.”  Furthermore, claims of the standing Application are anticipated from claims 10,826,666 and US Patent 10,419,189 and broader in scope in comparison to US Patents discussed herein.
Although the conflicting claims are not identical, they are not patentably distinct
from each other because all the limitations of independent claim 1 of the standing
Application are described in a similar fashion in claim 1-4 of U.S. Patent 10,826,666, US Patent 10,419,189, claim 1 & 5 of US Patent 10,057,035 and 1 & 5 of U.S. Patent No. 9,755,805 and claim 1 & 4 of U.S. Patent No. 9,509,477 and claim 1,6,11 and 12 of Patent No. 8,830,911.

Allowable Subject Matter

4.	 Claims 1-5 contain allowable subject matter.
5. 	The following is an Examiner’s statement of reasons for indicating allowable subject matter:  The prior art fail to teach the following particular limitation in combination with all the other limitations of the claim, with respect to claim 1, 


    PNG
    media_image1.png
    619
    881
    media_image1.png
    Greyscale


	Claims 2-5 depend on claim 1, therefore, claims 2-5 contain allowable subject matter as well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
May 3, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467